Citation Nr: 0714897	
Decision Date: 05/18/07    Archive Date: 06/01/07

DOCKET NO.  04-34 111	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to service connection for arthritis of the 
ankles, knees, hips, elbows, wrists, fingers, shoulders and 
lumbar spine, to include as secondary to rheumatic heart 
disease.

2.  Entitlement to a compensable evaluation for rheumatic 
heart disease.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARINGS ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Jason R. Davitian, Counsel


INTRODUCTION

The veteran served on active duty from March to August 1956.

This case is before the Board of Veterans' Appeals (BVA or 
Board) on appeal from a February 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Cleveland, Ohio (RO), which denied the benefits sought on 
appeal.


FINDINGS OF FACT

1.  The competent medical evidence, overall, does not 
demonstrate that the veteran's arthritis of the ankles, 
knees, hips, elbows, wrists, fingers, shoulders and lumbar 
spine is related to active duty or a service-connected 
disability, or may be so presumed.   

2.  The competent medical evidence, overall, does not 
demonstrate that the veteran's rheumatic heart disease 
results in any current residuals or symptoms.  


CONCLUSIONS OF LAW

1.  Service connection for arthritis of the ankles, knees, 
hips, elbows, wrists, fingers, shoulders and lumbar spine, to 
include as secondary to rheumatic heart disease, is not 
warranted.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.310(a) (2006).

2.  The criteria for a compensable evaluation for rheumatic 
heart disease have not been met.  38 U.S.C.A. §§ 1155, 5102, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.7, 
4.10, 4.104, Diagnostic Code 7000 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. 
§ 3.303(a) (2006).  Service connection generally requires 
evidence of a current disability with a relationship or 
connection to an injury or disease or some other 
manifestation of the disability during service.  Boyer v. 
West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).  A disorder may 
be service connected if the evidence of record reveals that 
the veteran currently has a disorder that was chronic in 
service or, if not chronic, that was seen in service with 
continuity of symptomatology demonstrated thereafter.  38 
C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494- 97 
(1997).  Disorders diagnosed after discharge may still be 
service connected if all the evidence, including pertinent 
service records, establishes that the disorder was incurred 
in service.  38 C.F.R. § 3.303(d).

Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  When there is an 
approximate balance of positive and negative evidence 
regarding any issue material to the determination, the 
benefit of the doubt is afforded the claimant.  38 U.S.C.A. 
§ 5107(b).

Service connection may be granted for disability which is 
proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310 (a) (2006).  Secondary 
service connection may be found where a service-connected 
disability aggravates another condition (i.e., there is an 
additional increment of disability of the other condition 
which is proximately due to or the result of a service-
connected disorder).  Allen v. Brown, 7 Vet. App. 439 (1995).

Certain chronic diseases, including arthritis, may be 
presumed to have been incurred during service if they become 
disabling to a compensable degree within one year of 
separation from active duty.  38 U.S.C.A. §§ 1101, 1112, 
1113; 38 C.F.R. §§ 3.307, 3.309.

The veteran's service medical records show that he was 
diagnosed with arthritis of the ankle and knees, cause 
undetermined, in April 1956.  Later that month, the veteran 
was again seen for arthritis.  A narrative summary provides 
that a Medical Board agreed with a diagnosis of rheumatic 
fever, active, with heart involvement, pericarditis; changed 
by reason of sequalae to rheumatic valvulitis, inactive, with 
deformity of valve, aortic and mitral.  In July 1956, 
diagnoses included rheumatic fever, active, with heart 
involvement, pericarditis; and rheumatic valvulitis, inactive 
with deformity of valve, aortic and mitral.  

The report of  November 1956 VA special cardiological 
examination provides that the veteran's lower extremities and 
all joints were normal.  The diagnosis was rheumatic heart 
disease, mitral insufficiency, asymptomatic, normal EKG and 
chest X-ray, class I.  

The report of a December 1957 VA discharge report shows that 
the veteran underwent a tonsillectomy.  The results of 
physical examination were negative for any joint complaints, 
symptoms or findings.  The final diagnosis was chronic, 
follicular and lymphoid tonsillitis, treated, improved; and 
rheumatic myocarditis, remote, untreated, unchanged.  

The report of an April 1959 VA special cardiac examination 
provides that the veteran's extremities were normal and 
reflexes were physiologic.  The diagnoses were no organic 
cardiovascular disease and no residuals of rheumatic fever.  

An August 1959 VA outpatient treatment report provides that 
the veteran complained of chest pain and had no joint 
swelling.

The report of a July 1962 special cardiac examination 
provides that the veteran's extremities had no joint 
enlargement or limitation of motion, no other abnormalities.  
Reflexes were physiologic.

Overall, these records are evidence against his claim on a 
direct or presumptive basis.  They show that while the 
veteran did have arthritis related to his rheumatic heart 
disease during active duty, he had no pertinent joint 
findings and no diagnosis of arthritis shortly after 
separation or years thereafter.

Private and VA treatment records are negative for diagnosis 
or treatment of arthritis for decades after separation from 
service.  These records are evidence against the veteran's 
claim on a direct or presumptive basis.  The United States 
Court of Appeals for the Federal Circuit has determined that 
a significant lapse in time between service and post-service 
medical treatment may be considered as part of the analysis 
of a service connection claim.  Maxson v. Gober, 230 F.3d 
1330 (Fed. Cir. 2000).

The report of a November 2003 VA rheumatology examination 
provides that the examiner reviewed the veteran's claims 
file.  The report reviews the veteran's pertinent medical 
history, work history, current complaints and current 
physical findings.  

The impression was that physical examination revealed 
findings consistent with probable osteoarthritis of the 
hands, knees, elbows, and big toes.  It was likely that there 
was osteoarthritis of the lumbosacral spine, that an X-ray 
could confirm.  The left wrist had a prominent bony nodule.  
X-rays could confirm if the nodule was secondary to 
osteoarthritis.  The examination stated that rheumatic fever 
caused an inflammatory arthritis and identified its 
particular characteristics.  The veteran had no current 
evidence of any inflammatory arthritis.  The examination 
findings were consistent with age-appropriate osteoarthritis 
(degenerative arthritis).  The examiner indicated that it was 
highly unlikely that he had persistent rheumatic fever in the 
decades following his diagnosis, given his ability to perform 
manual labor for 20-25 years (without taking any significant 
amount of anti-inflammatory medications) and the absence of 
evidence of other sequelae of severe rheumatic fever such as 
cardiac valvulitis.  As a result, the examiner stated the 
belief that it was less likely than not that the veteran's 
arthritis was related to his episode of rheumatic fever in 
the service.  

This VA examination report is probative evidence against 
service connection on a secondary basis.  It is based on a 
review of the veteran's claims file and provides a rationale 
with references to physical findings set forth in the medical 
record as well general medical principals.  This fact is 
particularly important, in the Board's judgment, as the 
references make for a more convincing rationale, giving the 
opinion great probative weight.

The Board finds that the post-service medical record, as a 
whole, provides very strong evidence against this claim, 
clearly indicating that the veteran's current condition has 
no association with his service connected disorder.

In sum, the medical evidence demonstrates that the veteran is 
not entitled to service connection for arthritis of the 
ankles, knees, hips, elbows, wrists, fingers, shoulders and 
lumbar spine, to include as secondary to rheumatic heart 
disease.  As the preponderance of the evidence is against the 
claim, the benefit of the doubt doctrine is not for 
application.  See generally Gilbert v. Derwinski, 1 Vet. App. 
49 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 
2001).

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities, which is 
based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 
(2006).

Pertinent regulations do not require that all cases show all 
findings specified by the Rating Schedule, but that findings 
sufficiently characteristic to identify the disease and the 
resulting disability and, above all, coordination of rating 
with impairment of function will be expected in all cases.  
38 C.F.R. § 4.21.  Therefore, the Board has considered the 
potential application of various other provisions of the 
regulations governing VA benefits, whether or not they were 
raised by the veteran, as well as the entire history of the 
veteran's disability in reaching its decision.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 595 (1991).

Rheumatic heart disease is rated under 38 C.F.R. § 4.104, 
Diagnostic Code 7000, which provides that a 10 percent 
evaluation is warranted if a workload of greater than 7 
metabolic equivalents (METs) but not greater than 10 METs 
results in dyspnea, fatigue, angina, dizziness or syncope; or 
if continuous medication is required.  A note provides that 
one MET is the energy cost of standing quietly at rest and 
represents an oxygen uptake of 3.5 milliliters per kilogram 
of body weight per minute.  When the level of METs at which 
dyspnea, fatigue, angina, dizziness, or syncope develops is 
required for evaluation, as it is in this situation, and a 
laboratory determination of METs by exercise testing cannot 
be accomplished for medical reasons, an estimation by a 
medical examiner of the level of activity (expressed in METs 
and supported by specific examples, such as slow stair 
climbing or shoveling snow) that results in dyspnea, fatigue, 
angina, dizziness, or syncope may be used.

In every instance where the Rating Schedule does not provide 
a noncompensable evaluation for a diagnostic code, a 
noncompensable evaluation will be assigned when the 
requirements for a compensable evaluation are not met.  38 
C.F.R. § 4.31.

Private and VA treatment records dated decades after the 
veteran's separation show diagnoses of coronary artery 
disease and hypertension.  These records are evidence against 
the veteran's claim, as they do not show that he has any 
current symptoms or findings from rheumatic fever or his 
service.  

The report of an October 2003 VA cardiology examination 
provides that the examiner conducted a comprehensive review 
of the veteran's claims file.  The report sets forth the 
veteran's medical history, current complaints and current 
findings.  The assessment was that it was less likely than 
not that the veteran's CAD and hypertension was due to 
service-connected rheumatic fever.  In addition, there was no 
evidence of residual rheumatic fever.

The October 2003 VA examination report is probative evidence 
against the veteran's claim.  It is based on a review of the 
veteran's claims file, and refers to current examination 
findings.

There is no evidence of any unusual or exceptional 
circumstances, such as marked interference with employment or 
frequent periods of hospitalization, related to the service-
connected disability at issue, that would take the veteran's 
case outside the norm so as to warrant an extraschedular 
rating.  Therefore, referral by the RO to the Chief Benefits 
Director of VA's Compensation and Pension Service, under 38 
C.F.R. § 3.321, is not warranted.  See Bagwell v. Brown, 9 
Vet. App. 337 (1996).

In sum, the weight of the credible evidence demonstrates that 
the veteran is not entitled to the claimed increased 
evaluation.  As the preponderance of the evidence is against 
the claim, the benefit of the doubt doctrine is not for 
application.  See generally Gilbert v. Derwinski, 1 Vet. App. 
49 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 
2001).

The Duty to Notify and the Duty to Assist

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002); 38 C.F.R. § 3.159 (2006).  The 
notice must: (1) inform the claimant about the information 
and evidence not of record that is necessary to substantiate 
the claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim, or something to the effect that the 
claimant should "give us everything you've got pertaining to 
your claim(s)."  Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  

Here, the RO sent correspondence in April 2003, July 2003 and 
April 2006; a rating decision dated in February 2004; a 
statement of the case dated in July 2004; and a supplemental 
statement of the case dated in May 2005.  These documents 
discussed specific evidence, the particular legal 
requirements applicable to the claims, the evidence 
considered, the pertinent laws and regulations, and the 
reasons for the decisions.  VA made all efforts to notify and 
to assist the appellant with regard to the evidence obtained, 
the evidence needed, the responsibilities of the parties in 
obtaining the evidence, and the general notice of the need 
for any evidence in the appellant's possession.  The Board 
finds that any defect with regard to the timing or content of 
the notice to the appellant is harmless because of the 
thorough and informative notices provided throughout the 
adjudication and because the appellant had a meaningful 
opportunity to participate effectively in the processing of 
the claim with an adjudication of the claim by the RO 
subsequent to receipt of the required notice.  There has been 
no prejudice to the appellant, and any defect in the timing 
or content of the notices has not affected the fairness of 
the adjudication. 

The Board is aware of the decision in Dingess v. Nicholson, 
19 Vet. App. 473 (2006), regarding notice requirements.  
Based on a review of this decision, the Board finds no basis 
to remand this case to the RO for additional development.  VA 
provided the veteran Dingess notice in March 2006.  Simply 
stated, based on the notice already provided to the veteran 
cited above, a further amended notice to the veteran would 
not provide a basis to grant these claims.  Moreover, neither 
the veteran nor his representative has made any showing or 
allegation that the content of the VCAA notice resulted in 
any prejudice to the veteran.  

The Board finds that any deficiency in the notice to the 
veteran or the timing of these notices is harmless error.  
See Overton v. Nicholson, 20 Vet.App. 427, 435 (2006) 
(finding that the Board erred by relying on various post-
decisional documents to conclude that adequate 38 U.S.C.A. 
§ 5103(a) notice had been provided to the appellant, the 
Court found that the evidence established that the veteran 
was afforded a meaningful opportunity to participate in the 
adjudication of his claims, and found that the error was 
harmless, as the Board has done in this case.)  

The Board finds that the RO has ultimately provided all 
notice required by  § 5103(a).  Therefore, any failure to 
make a specific request in the VCAA letter is non-
prejudicial, harmless error.  Bernard v. Brown, 4 Vet. App. 
384, 392-94 (1993).  Sutton v. Brown, 9 Vet. App. 553 (1996); 
see also 38 C.F.R. § 20.1102 (harmless error).  

Also, VA has obtained all relevant, identified, and available 
evidence and has notified the appellant of any evidence that 
could not be obtained.  The appellant has not referred to any 
additional, unobtained, available, relevant evidence.  VA has 
also conducted VA examinations with respect to the claims on 
appeal.  Therefore, the Board is satisfied that the duty to 
assist has been met.  38 U.S.C.A. § 5103A.      

ORDER

Service connection for arthritis of the ankles, knees, hips, 
elbows, wrists, fingers, shoulders and lumbar spine, to 
include as secondary to rheumatic heart disease, is denied.  

A compensable evaluation for rheumatic heart disease is 
denied.  


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


